 1   Etan Zaitsu [CA SBN 287106]
     Attorney at Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     (916) 542-0270
 5   etan@zaitsulaw.com
 6
     Attorney for Defendant
 7   NANCY PHILLIPS
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 2:19-CR-00081 KJM
12                                 Plaintiff,            STIPULATION AND [PROPOSED]
13          v.                                           ORDER TO FILE THE 5.3.21 UC DAVIS
                                                         MEDICAL LETTER UNDER SEAL
14   NANCY PHILLIPS,
                                   Defendant.
15
16
17
18
19
20          The defendant Nancy Phillips, by and through her counsel Etan Zaitsu, and the
21   Government, by and through its counsel Jason Hitt, hereby stipulate and request that the UC
22   Davis Medical Letter dated May 3, 2021 concerning Phillips’ medical situation be filed under
23   seal. The request is made to protect Phillips’ medical privacy.
24
25          IT IS SO STIPULATED.
26                                                        Respectfully submitted,
27
     Dated: May 3, 2021                                   /s/ Etan Zaitsu
28                                                        ETAN ZAITSU
                                                          For Defendant Nancy Phillips
                                                     1
     Stipulation and Order Regarding Request To Seal
 1   Dated: May 3, 2021                                   McGREGOR SCOTT
                                                          United States Attorney
 2
 3                                                        /s/ Jason Hitt
                                                          JASON HITT
 4                                                        Assistant United States Attorney
 5
 6
 7
 8                                      [PROPOSED] ORDER

 9          The Court, having received and considered the parties’ stipulation, and good cause

10   appearing therefore, adopts the parties’ stipulation and orders the 5.3.21 UC Davis Medical

11   Letter sealed until further order of the Court. The Court specifically finds that the document

12   contains defendant’s private medical information.

13
14   Dated: May 3, 2021

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    2
     Stipulation and Order Regarding Request To Seal
